UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7271



EZRA LUCAS,

                                            Plaintiff - Appellant,

          versus


RONALD HUTCHINSON, Warden, Maryland House of
Corrections; J. JOSEPH CURRAN, JR., Attorney
General of the State of Maryland,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
366-MJG)


Submitted:    December 16, 2002        Decided:     December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, Greenbelt, Maryland, for Appellant. Ann Norman
Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ezra Lucas seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).     We

have reviewed the record and conclude for the reasons stated by the

district court that Lucas has not made a substantial showing of the

denial of a constitutional right.    See Lucas v. Hutchinson, No.

CA-02-366-MJG (D. Md. July 31, 2002).      Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2